Citation Nr: 0906001	
Decision Date: 02/18/09    Archive Date: 02/24/09

DOCKET NO.  05-08 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
left ear hearing loss, to include on an extra-schedular 
basis, pursuant to 38 C.F.R. § 3.321(b). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel





INTRODUCTION

The Veteran served on active duty from May 1999 to December 
2001.

The present matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a June 2004 rating decision in 
which the RO granted, inter alia, service connection for left 
ear hearing loss, and assigned an initial rating of 10 
percent, effective May 29, 2003.  In July 2004, the Veteran 
filed a notice of disagreement (NOD) with the initial rating 
assigned for left ear hearing loss.  A statement of the case 
(SOC) was issued in March 2005, and the Veteran filed a 
substantive appeal (via a VA Form 9, Appeal to the Board of 
Veterans' Appeals) in March 2005.

Because the claim on appeal involves a request for a higher 
initial rating following the grant of service connection, the 
Board has characterized this claim in light of Fenderson v. 
West, 12 Vet. App. 119, 126 (1999) (distinguishing initial 
rating claims from claims for increased ratings for already 
service-connected disability).

In May 2007, the Board remanded the Veteran's claim to the RO 
via the Appeals Management Center (AMC) for further action, 
to include additional development of the evidence, and for 
consideration of a higher rating on an extra-schedular basis.  
After accomplishing the requested action, the RO/AMC denied a 
rating in excess of 10 percent for the Veteran's left ear 
hearing loss (as reflected in a November 2008 supplemental 
SOC (SSOC)) and returned this matter to the Board for further 
appellate consideration.


For the reasons expressed below, the matter is, again, being 
remanded to the RO via the AMC.  VA will notify the Veteran 
when further action, on his part, is required.




REMAND

Unfortunately the Board finds that further RO action on the 
claim on appeal is warranted, even though such will, 
regrettably, further delay an appellate decision on the 
matter on appeal.  

The Board notes, initially, that the Veteran last underwent 
VA evaluation of his left ear hearing loss in June 2004.  In 
a January 2009 post remand brief, the Veteran's 
representative argues that further examination is needed to 
get a clear understanding of the disability picture.  In the 
past, the Veteran's representative argued that an 
extraschedular rating under 38 C.F.R. § 3.321(b) (2008) would 
be appropriate in this case.  On  June 2004 VA examination, 
the objective findings were reported, including audiometry 
and speech discrimination testing results; however, the only 
reference to other functional effects of left ear hearing 
loss were a note that the situations of greatest difficulty 
for the Veteran were when people were not speaking on his 
right side and when there is background noise.

The Board notes that VA audiometry testing is sufficient for 
rating purposes both based on the rating schedule and for 
extraschedular consideration, as long as, in addition to 
dictating objective test results, the examiner also fully 
describes the functional effects caused by a hearing 
disability in his or her final report.  See Martinak v. 
Nicholson, 21 Vet. App. 449, 455 (2007).  This does not 
appear to have been done in this case.   

Thus, under the circumstances of this case, the Board finds 
that medical examination and specific findings as to the 
functional effects caused by the Veteran's left ear hearing 
loss, by an appropriate physician-here, an otolaryngologist, 
or ear, nose and throat (ENT) physician-is needed to resolve 
the claim for higher rating.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2008).  See also Martinak, 21 Vet. 
App. at 455, McClendon v.  Nicholson, 20 Vet. App. 79 (2006)/  

Hence, the RO should arrange for the veteran to undergo VA 
examination, by an appropriate physician, at a VA medical 
facility. The Veteran is hereby notified that failure to 
report to the scheduled examination, without good cause, may 
result in a denial of the claim for higher rating (as the 
original claim will be considered on the basis of evidence of 
record).  See 38 C.F.R. § 3.655 (2008).  Examples of good 
cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the Veteran fails to report to the 
scheduled examination, the RO must obtain and associate with 
the claims file copies of any notice(s) of the date and time 
of the examination sent to the Veteran by the pertinent VA 
medical facility.

To ensure that all due process requirements are met, and that 
the record before the examiner is complete, the RO should 
also give the Veteran another opportunity to provide 
information and/or evidence pertinent to the claim on appeal.  
The notice letter to the Veteran should explain that he has a 
full one-year period for response.  See 38 U.S.C.A. § 5103 
(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) 
(West Supp. 2008) (amending the relevant statute to clarify 
that VA may make a decision on a claim before the expiration 
of the one-year notice period).  

After providing the required notice, the RO should attempt to 
obtain any additional evidence for which the Veteran provides 
sufficient information and, if needed, authorization, 
following the current procedures prescribed in 38 C.F.R. 
§ 3.159.  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claim Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2008).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal. The 
RO's adjudication of the claim should include consideration 
of whether" staged" rating of the Veteran's disability 
(assignment of different ratings for distinct periods of 
time, based on the facts found) pursuant to Fenderson (cited 
to above) is appropriate.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should send to the Veteran and 
his representative a letter requesting 
that the Veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the claim 
on appeal that is not currently of record.  

The RO should also clearly explain to the 
Veteran that he has a full one-year period 
to respond (although VA may decide the 
claim within the one-year period).

2.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified, following the current 
procedures set forth in 38 C.F.R. § 3.159. 
 All records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran and his 
representative of the records that were 
not obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

3.  After all records and/or responses 
received from each contacted entity have 
been associated with the claims file, the 
RO should arrange for the Veteran to 
undergo VA examination, by an 
otolaryngologist (ear, nose, and throat 
physician), at an appropriate VA medical 
facility.  The entire claims file, to 
include a complete copy of the REMAND, 
must be made available to the physician 
designated to examine the Veteran, and 
report of examination should reflect 
consideration of the veteran's documented 
history and assertions. All appropriate 
tests and studies (to include audiometry 
and speech discrimination testing) should 
be accomplished (with all results made 
available to the examining physician prior 
to the completion of his or her report), 
and all clinical findings should be 
reported in detail.
 
The functional effects caused by left ear 
hearing loss should be fully addressed, 
and the physician should provide an 
assessment of the impact of the veteran's 
left ear hearing loss in a printed 
(typewritten) report. 

4.  If the Veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file a copy 
of any notice(s) of the date and time of 
the examination sent to the Veteran by the 
pertinent VA medical facility.

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, the RO should 
readjudicate the claim for a higher initial 
rating for left ear hearing loss, to 
include on an extra-schedular basis, 
pursuant to 38 C.F.R. § 3.321(b), in light 
of all pertinent evidence and legal 
authority.  The RO's adjudication of the 
claim should include consideration of 
whether "staged" rating of the Veteran's 
disability, pursuant to Fenderson (cited to 
above) is appropriate.



7.  If the benefit sought on appeal 
remains denied, the RO must furnish to the 
Veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims file 
is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).




